Exhibit 10

SEVENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Loan and Security Agreement is entered into as of
August 16, 2011 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
ORASURE TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 10, 2002, as amended by a First Amendment to Loan and Security
Agreement dated as of May 23, 2003, a Second Amendment to Loan and Security
Agreement dated as of September 12, 2003, a Third Amendment to Loan and Security
Agreement dated as of April 21, 2004, a Fourth Amendment to Loan and Security
Agreement dated as of June 27, 2006, a Fifth Amendment to Loan and Security
Agreement dated June 28, 2007, and a Sixth Amendment to Loan and Security
Agreement dated as of June 24, 2011 (collectively, the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment. In
addition, Borrower has requested that Bank consent to the acquisition by
Borrower of all of the capital stock of DNA Genotek, Inc., a Canadian
corporation (“DNAG”) and Bank has agreed to so consent based on the terms and
conditions contained herein.

NOW, THEREFORE, the parties agree as follows:

1. Subject to the terms and conditions of this Amendment and provided that
Borrower complies with the terms and conditions of this Amendment and the
Agreement, Bank consents to the acquisition by Borrower, directly or through one
or more Affiliates created for purposes of such acquisition, of all of the
capital stock of DNAG in accordance with the terms outlined in Borrower’s
Current Report on Form 8-K dated July 25, 2011 and pursuant to that certain
Support Agreement dated July 25, 2011 by and among Borrower, 7924569 Canada
Inc., DNAG and certain other parties thereto (the “Support Agreement”) for a
total purchase price of approximately $50,000,000 CAD in cash, subject to
certain adjustments and subject to a ten percent (10%) indemnification holdback
as more specifically set forth in the Support Agreement (the “Acquisition”). The
foregoing consent is expressly limited as set forth in this Section 1 and shall
not extend to any other action or obligation of Borrower under the Agreement.
Bank does not waive or consent to any failure by Borrower to perform its
Obligations under the Loan Documents, whether as a result of the Acquisition,
the Subsidiary formation or otherwise. This waiver is not a continuing waiver
with respect to any failure to perform any Obligation after consummation of the
Acquisition.

2. The following defined term in Section 1.1 of the Agreement is amended to read
as follows:

“Expansion Advance Maturity Date” means November 27, 2011.

3. Section 6.7(a) of the Agreement is hereby amended to read as follows:

(a) Quick Ratio. A ratio of Quick Assets to Current Liabilities of (i) at least
2.00 to 1.00 through the consummation of the Acquisition as defined in that
certain Seventh Amendment to Loan and Security Agreement dated August 16, 2011
between Bank and Borrower , (ii) at least 1.25 to 1.00 from the closing of the
Acquisition and at all times thereafter.

4. Section 6.7(b) of the Agreement is hereby amended to read as follows:

(b) Minimum Liquidity. A balance of cash, cash equivalents and short-term
investments plus net accounts receivable under the Revolving Facility of not
less than $25,000,000, which amount shall include at least $15,0000,000 in cash
and cash equivalents held by Bank or its Affiliates.

5. Exhibit E attached to the Agreement is hereby replaced with Exhibit E
attached hereto.

 

1



--------------------------------------------------------------------------------

6. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

7. Borrower represents and warrants that the representations and warranties
contained in Section 5 of the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) all Bank Expenses incurred in connection with the preparation, negotiation
and execution of this Amendment; and

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ORASURE TECHNOLOGIES, INC. By:  

/s/ Ronald H. Spair

Title:  

COO/CFO

COMERICA BANK By:  

/s/ Kevin R. Johnson

Title:  

VP

 

3



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:    Comerica Bank    Technology & Life
Sciences Division    Loan Analysis Department    250 Lytton Avenue    3rd Floor,
MC 4240    Palo Alto, CA 94301    Phone: (650) 462-6060    Fax: (650) 462-6061
FROM: ORASURE TECHNOLOGIES, INC.   

The undersigned authorized officer of OraSure Technologies, Inc. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                     with all
required covenants under the Agreement, except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof (except for
representations and warranties referring to a prior date which shall be true and
correct in all material respects only as of such prior date). Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these were prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

  

REQUIRED

  

COMPLIES

Monthly Financial Statements    Quarterly within 30 days    YES    NO Compliance
Certificate    Quarterly within 30 days    YES    NO Annual (CPA Audited)
Financial Statements    FYE within 90 days    YES    NO 10-Q    Quarterly within
5 days of SEC filing    YES    NO 10-K    Annually within 5 days of SEC filing
   YES    NO A/R Audit    Initial and Annual    YES    NO Projection    FYE
within 30 days    YES    NO

FINANCIAL COVENANTS

  

REQUIRED

  

ACTUAL

  

COMPLIES

Minimum Quick Ratio    **                :1.00    YES    NO Minimum Tangible Net
Worth    $ 41,500,000    $                        YES    NO Minimum Liquidity*
   $ 25,000,000    $                        YES    NO

 

* Including $            of cash, cash equivalents and short-term investments
($15,000,000 minimum)

** (i) at least 2.00 to 1.00 through the consummation of the Share Acquisition
as defined in that certain Seventh Amendment and Waiver to Loan and Security
Agreement dated August     , 2011 between Bank and Borrower (“Share Acquisition
Closing”), (ii) at least 1.25 to 1.00 from the Share Acquisition Closing and
thereafter.

Please Enter Below Comments Regarding Covenant Violations:

On behalf of Borrower, the Officer further acknowledges that at any such time as
Borrower is out of compliance with any of the terms set forth in the Loan
Agreement, including, without limitation, any of the financial covenants,
Borrower cannot receive any advances.

 

ORASURE TECHNOLOGIES, INC.                     BANK USE ONLY    

Rec'd by:

Date:

Reviewed by:

Date:

 

 

 

 

 

 

Authorized Signer

 

Name:

 

Title:

                            Financial Compliance Status:                     YES
/ NO

 

4